   Case 1:19-cv-00595-MN Document 7 Filed 07/03/19 Page 1 of 2 PageID #: 74



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


 Rondevoo Technologies, LLC,                                   Case No. 1:19-cv-00595-MN
            Plaintiff,                                         Patent Case
            v.

 Nokia Corporation, Nokia of America
 Corporation, and HMD Global Corporation,

            Defendant.

                         JOINT MOTION TO MODFY ORDER OF DISMISSAL

        Plaintiff Rondevoo Technologies, LLC (“Rondevoo”) and Defendant HMD Global Oy

(“HMD”) respectfully jointly move the Court to modify Its June 20, 2019 Order of Dismissal

(D.I. 5).

        On June 19, 2019, Rondevoo unilaterally filed a Notice of Dismissal purporting to

dismiss the captioned matter without prejudice pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). (D.I. 4.) That Notice, drafted by Rondevoo without the participation of HMD,

stated that each party was to “bear its own costs, expenses, and attorneys’ fees.” (Id. at 1.) The

Court so-ordered the Notice, including the above statement, on June 20, 2019. (D.I. 5.)

        Rondevoo and HMD seek to clarify the above statement. Rondevoo and HMD have not

settled this matter and HMD contests Rondevoo’s allegations. As Rondevoo and HMD had not

agreed on an allocation of costs and fees at the time of Rondevoo’s unilateral dismissal,

improperly including the above statement in the Notice to be so ordered by the Court precluded

HMD from requesting its bill of costs as permitted under the Court’s Local Rules. See D. Del.

LR 54.1(c) (defendant is the prevailing party upon a dismissal without judgment for the plaintiff




                                                 1
   Case 1:19-cv-00595-MN Document 7 Filed 07/03/19 Page 2 of 2 PageID #: 75



on the merits); D. Del. LR 54.1(b)(5) (a prevailing defendant’s recoverable costs include inter

alia the cost of patent file wrappers “taxable at the rate charged by the Patent Office”).

       In lieu of further motion practice, Rondevoo and HMD have conferred in good faith and

Rondevoo has agreed to pay, within 1 week of the submission of this motion, HMD’s costs for

ordering the file wrapper for the patent-in-suit. A proposed order of dismissal under Rule

41(a)(2) is provided herewith. In view of Rondevoo’s above clarification and prompt resolution

of this matter, HMD represents that it will not pursue attorneys’ fees or sanctions in this matter.



 Dated: July 3, 2019                            Respectfully submitted,

 /s/ Timothy Devlin                             /s/ Matthew J. Moffa
 Timothy Devlin                                 William J. McCabe
 Devlin Law Firm LLC                            Matthew J. Moffa
 1526 Gilpin Avenue                             1155 Avenue of the Americas
 Wilmington, DE 19806                           New York, NY 10036
 302.449.9010                                   (212) 262-6900
 302.353.4251                                   wmccabe@perkinscoie.com
 tdevlin@devlinlawfirm.com                      mmoffa@perkinscoie.com

 Isaac Rabicoff                                 Michael Chajon (No. 5465)
 Rabicoff Law LLC                               700 13th Street, NW, Suite 600
 73 W Monroe St                                 Washington, DC 20005
 Chicago, IL 60603                              (202) 654-3316
 (773) 669-4590                                 mchajon@perkinscoie.com
 isaac@rabilaw.com
                                                Counsel for HMD Global Oy
 Counsel for Plaintiff
 Rondevoo Technologies, LLC




                                                  2
